DETAILED ACTION
Claims 1-6, 8, & 11-23 are currently pending and have been examined.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/4/2020 has been entered.
 
 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections – 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-6, 8, & 11-23 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  Claims 1-6, 8, & 21 are drawn to a method for receiving diagnostic reservation information including time data, diagnosis data, and an advanced retrieval time request, receiving an advanced retrieval request sent before the future diagnosis date of the patient, determining if the 
1. (Currently Amended) A method for advanced-retrieval of medical data in a system that synchronizes medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server, wherein the healthcare facilities include at least a first healthcare facility including a first local repository and a second healthcare facility including a second local repository, the method comprising:
receiving, by the cloud server and from the first healthcare facility, diagnostic reservation information, wherein the diagnostic reservation information comprises: timing information for a future diagnosis date of a patient at the second healthcare facility, and diagnosis information that associates the diagnostic reservation information with a medical image of the patient stored in the cloud server;

determining, by the cloud server and in response to receiving the advanced-retrieval request, that the timing information of the diagnostic reservation information overlaps with the advanced-retrieval time period;
determining, by the cloud server and in response to the timing information of the diagnostic reservation information overlapping with the advanced-retrieval time period, that the medical image is associated with the diagnostic reservation information; and
transmitting, by the cloud server in response to the medical image being associated with the diagnostic reservation information, the medical image to the second local repository in advance of the patient’s future diagnosis at the second healthcare facility, wherein
the advanced-retrieval request is transmitted by the second healthcare facility to retrieve the medical image of the patient before the future diagnosis date of the patient at the second healthcare facility and is transmitted at timings that avoid peak patient activity at the healthcare facilities, and 
the peak patient activity comprises periods during operation of the healthcare facility with patient activity exceeding a threshold determined by respective users of the healthcare facilities.
The limitations of Claims 1, 11, and 16 including determining if the time data and request overlap, under its broadest reasonable interpretation, amount to managing personal behavior or relationships or interactions between people as a certain method 
1. (Currently Amended) A method for advanced-retrieval of medical data in a system that synchronizes medical data between a cloud repository on a cloud server and a plurality of local repositories on a plurality of local servers of healthcare facilities connected to the cloud server, wherein the healthcare facilities include at least a first healthcare facility including a first local repository and a second healthcare facility including a second local repository, the method comprising:
receiving, by the cloud server and from the first healthcare facility, diagnostic reservation information, wherein the diagnostic reservation information comprises: timing information for a future diagnosis date of a patient at the second healthcare facility, and diagnosis information that associates the diagnostic reservation information with a medical image of the patient stored in the cloud server;
receiving, by the cloud server and from the second healthcare facility before the future diagnosis date, an advanced-retrieval request that comprises an advanced-retrieval time period;
determining, by the cloud server and in response to receiving the advanced-retrieval request, that the timing information of the diagnostic reservation information overlaps with the advanced-retrieval time period;
determining, by the cloud server and in response to the timing information of the diagnostic reservation information overlapping with the advanced-retrieval time period, that the medical image is associated with the diagnostic reservation information; and
transmitting, by the cloud server in response to the medical image being associated with the diagnostic reservation information, the medical image to the second local repository in advance of the patient’s future diagnosis at the second healthcare facility, wherein
the advanced-retrieval request is transmitted by the second healthcare facility to retrieve the medical image of the patient before the future diagnosis date of the patient at the second healthcare facility and is transmitted at timings that avoid peak patient activity at the healthcare facilities, and 
the peak patient activity comprises periods during operation of the healthcare facility with patient activity exceeding a threshold determined by respective users of the healthcare facilities.
Furthermore, claims 1, 11, and 16 as a whole do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.  The bolded additional elements or combination of elements in representative Claim 1 above amount to no more than a recitation of:
Adding the words “apply it” (or an equivalent) with the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform an abstract idea - see MPEP 2106.05(f) 
A commonplace business method or mathematical algorithm being applied on a general purpose computer, e.g. see Alice Corp. v. CLS Bank – similarly, the current invention merely implements the claimed limitations 
Adding insignificant extra-solution activity to the judicial exception - see MPEP 2106.05(g) 
Gathering data for use in a claimed process – similarly the current invention gathers data for use in the claimed abstract idea such as receiving diagnostic data and advanced retrieval data;
Storing and retrieving information in memory, e.g. see Versata Dev. Group, Inc. v. SAP Am., Inc. – similarly, the current invention recites storing received data in repositories and cloud storage;
Receiving or transmitting data over a network, e.g., using the Internet to gather data, Intellectual Ventures I LLC v. Erie Indem. Co., 850 F.3d 1315, 1331 (Fed. Cir. 2017) – similarly, the current invention recites transmitting medical image data in response to a request;
Generally linking the use of the judicial exception to a particular technological environment or field of use – see MPEP 2106.05(h)
Specifying that the abstract idea is executed in a computer environment, because this requirement merely limits the claims to a particular field, e.g. see FairWarning v. Iatric Sys. – similarly, the current invention only requires that the limitations be performed by any generic computer;
Dependent Claims 2-6, 8, 12-15, and 17-23 only serve to further limit the abstract idea, and hence are nonetheless directed towards fundamentally the same abstract 
Furthermore, the claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  The Specification expressly discloses that the additional elements amounting to insignificant extrasolution activity are well-understood, routine, and conventional in nature: para. 68 of the Specification (“For example, the computing system may be one or more mobile devices (e.g., laptop computer, smart phone, personal digital assistant, tablet computer, or other mobile device), desktop computers, servers, blades in a server chassis, or any other type of computing device or devices that includes at least the minimum processing power, memory, and input and output device(s) to perform one or more embodiments of the invention”) discloses that the additional elements (i.e. cloud server, local server with repository and display) comprise a plurality of different types of generic computing systems that are configured to perform generic computer functions that are well-understood, routine, and conventional activities previously known to the pertinent industry.  See Court decisions: The following are examples of court decisions demonstrating well-understood, routine and conventional activities, e.g. see MPEP 2106.05(d)(II): Receiving or transmitting data over a network, e.g. see Intellectual Ventures v. Symantec – similarly, the current invention receives model and patient input data; Electronic recordkeeping, e.g. see Alice Corp v. CLS Bank – similarly, the current 
Thus, taken alone, the additional elements do not amount to significantly more than the above-identified judicial exception (the abstract idea).  Furthermore, looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually.  There is no indication that the combination of elements improves the functioning of a computer or improves any other technology, and their collective functions merely provide conventional computer implementation.
Therefore, whether taken individually or as an ordered combination, Claims 1-6, 8, & 11-23 are rejected under 35 U.S.C. 101 as being directed to an abstract idea and do not provide an inventive concept (significantly more than the abstract idea). The claims are ineligible.

Response to Arguments
Applicant’s arguments with respect to the 35 U.S.C. § 101 rejection on pages 9-12 in regards to claims 1-6, 8, & 11-23 have been considered but are not persuasive. Applicant argues that:
Sending the advanced-retrieval requests at these timings and rates would prevent overburdening not only the local computers but also the cloud server with large amounts of simultaneous advance-retrieval requests.
Regarding A, the Examiner asserts that taking the claim elements separately, the operation performed by the computer at each step of the process is expressed purely in terms of results, devoid of implementation details. The claims describe sending requests based on timings set by users so as to prevent overburdening not only the local computers but also the cloud server with large amounts of simultaneous advance-retrieval requests. However, the Examiner asserts that the claims nor specification describe any technical details as to how the timings are established to avoid peak patient activity. All purported inventive aspects reside in how the data is interpreted and the results desired, and not in how the processing technologically achieves those results. Taking the claim elements separately, the function performed by the computer at each step of the process is purely conventional. Using a computer for storing, organizing, analyzing, and transmitting data amounts to electronic data query and retrieval—one of the most basic functions of a computer. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. LLC v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). See also In re Katz Interactive Call Processing Patent Litig., 639 F.3d 1303, 1316 (Fed. Cir. 2011). None of these activities is used in some unconventional manner nor does any produce some unexpected result. Therefore, the Examiner concludes the claims are directed to the judicial exception of the abstract idea of certain  methods of organizing human activity as exemplified by the managing personal 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan K Ng whose telephone number is (571)270-7941.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 

/Jonathan Ng/Primary Examiner, Art Unit 3686